Citation Nr: 0113946	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  96-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The veteran had active service from November 1970 to May 
1972. 

In September 2000, the United States Court of Appeals for 
Veterans Claims (Court), vacated and remanded the Board of 
Veterans' Appeals (Board) decision that denied entitlement to 
service connection for pes planus and entitlement to a 
permanent and total disability evaluation for pension 
purposes.

According to Joint Motion granted by the Court, the parties 
agreed that the denial of service connection for pes planus 
should be remanded because the Board determined that the 
claim was not well grounded subsequent to the Regional Office 
(RO) having addressed the claim on the merits.  See Nolen v. 
Gober, 222 F.3d 1356 (Fed. Cir. 2000).  There has, however, 
since been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.   

In regard to the pension claim, the Joint Motion indicates 
that the parties agreed that further medical evaluation and 
opinion is needed to assess the veteran's ability to maintain 
substantial gainful employment.  Consequently, further 
examination and opinion is needed.

The Joint Motion also noted that the record was not clear as 
to whether the veteran is receiving benefits from the Social 
Security Administration (SSA).  Further clarification is 
needed.   

Finally, the Joint Motion notified that the veteran should 
submit any relevant private treatment records.  It was noted 
that he had referred to receiving past private medical care 
for liver problems.  He had indicated that he received 
private treatment near Harrington, Tennessee.  Further, at a 
VA examination, he reported that a private physician 
informed him that he had liver problems and that he was 
jaundiced in 1995.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any medical records, including 
those concerning private treatment for 
liver problems, that may be pertinent to 
his claim for benefits.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The RO should contact the veteran and 
clarify whether he is receiving SSA 
benefits.  If so, the RO should obtain 
from the SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should schedule a VA medical 
examination to determine the extent of 
all the veteran's disabilities for 
purposes of disability pension benefits.  
All tests deemed to be necessary to 
determine the severity of each disability 
should be performed and all clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.  
After reviewing the record and examining 
the appellant, the examiner should 
provide a comprehensive report.  The 
examiner should provide an opinion 
concerning the veteran's ability to work.

4.  Regarding the claim for service 
connection for pes planus, the RO should 
take any action necessary to comply with 
Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




